Plaintiff’s cause of action for breach of warranty accrued when the authority of the defendant *908was repudiated and not when the repudiation was discovered by plaintiff. (See Moore v. Maddock, 251 N. Y. 420.) There is sufficient dispute in the record as to when repudiation occurred to warrant a trial of that issue. Order, so far as appealed from, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within twenty days after service of a copy of the order with notice of entry thereof, upon payment of said costs. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.